—Order unanimously affirmed without costs. Memorandum: In 1988 Family Court found that Rebecca D. and Roseanne D. were sexually abused by respondent and that, by reason of its finding of abuse, Renee D. was a neglected child. Respondent has participated in counseling and treatment related to child sexual abuse for four years. According to his therapist, respondent has completed approximately one third of the necessary treatment program and is not ready for unsupervised visitation with the children. The therapist testified that respondent probably will not be ready for unsupervised visitation for some two years, if ever, and that it would be unsafe for respondent to be with the children. By reason of his failure to overcome his abusive relationships with the two older children, respondent has thereby failed to plan for the future of the three children (see, Matter of Sonia H., 177 AD2d 575; Matter of Crystal Q., 173 AD2d 912, lv denied 78 NY2d 855; Matter of Travis Lee G., 169 AD2d 769). Thus, the court properly found that the three children were permanently neglected and terminated respondent’s parental rights. (Appeal from Order of Onondaga County Family Court, Paris, J.—Termination of Parental Rights.) Present—Balio, J. P., Lawton, Wesley, Doerr and Davis, JJ.